.




             OFFICE    OF THE ATTORNEY         GENEPAL   @F TEXAS
                                      AUSTIN




               Your lottat e? lt8y
    or  tbir do-at      on the qu
    nae$*rd.    wo quote pmJr QUO




    at, tbo aouatr    uat8 OS their     rupeatiwaouatlu.
               lkattoar    1 W    P 0f Art&ale   S899b, u    mmk4@d, VWIOII’D
    h0c4wa      oml     8twt08,    w       80 SO~RW
Hon. Chad. H. Blaughteli, Page 2



               “beation 1. There shall be 8110~84
                                             _-      t0- a0mty
         Judger, Clerkcs ol the Dlstrlot and Gouaty Courts,
         8herlSS8, County Tmeaumm, Tax Assessors and Colleo-
         tora, suoh books, ltationery, laoludiag blank bail
         bonda aad blank complainta, and off100 Sxwniture ae
        .msy be neoasaary Sor their offloes,    to be paid for oa
         the order of the Com~%asionerr Cowt out of the County
         Treasury; 8nd sulteble oSSioes shall also be provided
         by the Comlealontws Court iolr said oiiloera     at the
         lx p enrofa ethe oouaty. Aad buch bo&s end stationery
         aa are neoesaorp in the perfonaanae OS their duties
         e-11 also be f’urnlahed Justloes oS the Peaoe by aeld
         fJommlealoners Court. Provided all pumhases herein
         mustbe  approvad by Oommlsalonere       Oowt, and must be
         made under the provlaions      OS Aztlole 1659, Revised
         Oivll   Statutes OS Tsar,   1925..
               “Sea. 2. Sultablo ofSloes and etitionery and
         blanks neoeesary la the perSomanoe OS their duties
         m6y la the dleoretlon of the oommlesloaere Oourt e1e(P ,~
         be Surnlehed  to reeldent Metriot Judgee, resident
         Distrlot aud Couaty Attorneys, Douaty Super%atendeate
         aad Oounty durveyors, and may be poia Sor, on order
         OS the Ocmnlesloners Court out oi th0 00uaty Tr(w8Wy~”
          8eotloa (a) 0S Art1010 3899, VA,Q.b.,  pramldee that
uoh oSSlo(lr aamed la the Aot uho la oompensated on a fee baeir
“ehall make as part of the report nmr r~qulred by law, aa ltem-
ired aad worn ltetem0at of all the &stun1 8ad aeoeaatmy mpea~~8
laourrad by bin! la the oondu0t OS hia oSSio#, ewh 8s stationery,
etmq~e tolo    mm, prmnlums 016ofSio@Lls’ bonds, lmluding    the
 aoet    ol ewe ehy bonda ror hi8    eputlee,    premium oa fire,     burglmy,
 theSt, ~obbsry lasuraaor pmtootlag           pub110 Suads, trsveliI#
lpeaeee sad other neaese~    oxpea8ea,” the amount OS eu0h
lp ea so u
         to b ep a l4o uto fth eTee8       edlu0h oifloer.
                                    ea r a by
           This etattite dose not iutharlse or ~equiw~ the oomle-
 lloaere court to pep the sxpsmsee meationed %a Your laqulry.
            Uader Elsotion 2 of Artiolo 3899b, as ammded, the
 oolmnieeionars oourt 1s not mquired to Sumleh lult8ble OfSlaee,
 Suralture, atatlonery sad blaaks aeoeasa~y la the performsnco
 OS the duties OS tha oouaty attorney, but euah suttsrr are le$t
 eatirely vithia the dleoretloa of the oomaierlsnere 00wt*
 the aomnisaionare oourt her &gally ooatra0ted or mod      to
 tunrSeh th e o o ua tyattorney l eultablr Offi  Oa d -t-n
 than the aourt      vould be liable Sor suah.expeneea.       Harovora where
 me o~esloners           court he not oontraoted   or med           to sumieh
lion. Ohas. HI &laughter,           Pago   3




a   ruitable   oiTloe.or     Swnlture,         *to.,     for the oounty *ttornepr
arid aommleelonerr         oourt would not be liable            for ruoh experuoe.
            Trusting that         the ioregolng          aatlefaotorlly      anevere
four tiury8      ~43 we
                                                       Yours very truly
                                                  ’ATTOFUUY
                                                          OHHHRAL
                                                                01, TR%A8

                                                                          de!&&Lu
                                                   BY-
                                                                &dell      WllUam
                                                                          Aee~etent
MtPBP